Case 1:18-cv-01262-TSE-TCB Document 3 Filed 10/05/18 Page 1 of 5 PageID# 160



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

 SECURITIES AND EXCHANGE COMMISSION                           )
                                                              )
                              Plaintiff,                      )
                                                              )
 v.                                                           )
                                                              )
 TODD ELLIOTT HITT,                                           )
 KIDDAR CAPITAL LLC, and                                      )
 KIDDAR GROUP HOLDINGS, INC.,                                 )
                                                              )
                              Defendants,                     )   CIVIL NO. 1:18-cv-01262
                                                              )
 and                                                          )
                                                              )
 KIDDAR HERNDON STATION LLC,                                  )
 KIDDAR HOMEBUILDING FUND I LLC,                              )
 MELBOURNE RETREAT LLC,                                       )
 KIDDAR MASS AVE LLC,                                         )
 KIDDAR RIDGEVIEW LLC,                                        )
 ESA EMERSON LLC,                                             )
 ESA HIGHWOOD LLC, and                                        )
 KIDDAR AQ LLC a/k/a KIDDAR AQUICORE LLC,                     )
                                                              )
                              Relief Defendants.              )
                                                              )

                  PLAINTIFF’S UNOPPOSED EMERGENCY MOTION
                        FOR APPOINTMENT OF RECEIVER

                                           Hearing Waived

       Plaintiff Securities and Exchange Commission moves for an Order appointing a permanent

receiver over Defendants Kiddar Capital LLC and Kiddar Group Holdings, Inc. and Relief

Defendants Kiddar Homebuilding Fund I LLC; Melbourne Retreat LLC; Kiddar Mass Ave LLC;

Kiddar Ridgeview LLC; ESA Emerson LLC; ESA Highwood LLC; and Kiddar AQ LLC a/k/a

Kiddar Aquicore LLC (collectively, the “Receivership Defendants”).




                                                -1-
Case 1:18-cv-01262-TSE-TCB Document 3 Filed 10/05/18 Page 2 of 5 PageID# 161



        As discussed below, Defendant Todd Elliott Hitt (“Hitt”) is the control person for each of

the Receivership Defendants, and he has consented to the receivership on their behalf. The receiver

will have full and exclusive power, duty, and authority to: administer and manage the business

affairs, funds, assets, choses in action and any other property of the Receivership Defendants;

marshal and safeguard all of their assets; and take whatever actions are necessary for the

protection of investors.

        As grounds for this Motion, the SEC relies on the Complaint and the Consents executed

by Hitt on behalf of himself and the Receivership Defendants, all of which are being filed

contemporaneously herewith. The SEC respectfully requests imposition of the receivership as

soon as possible given the risk of asset dissipation and loss as described in the Complaint.

        The SEC’s staff has solicited expressions of interest from three potential receivers it believes

are well-suited to handle this matter, and attaches the credentials of these candidates as Exhibits A,

B, and C to this motion. After consideration, the staff believes the interests of investors would best

be served by appointing Bruce H. Matson, whose credentials are attached as Exhibit A, to serve as

receiver. Mr. Matson is a member of the law firm of LeClairRyan in Richmond, Virginia, and is

well-suited to serve as the receiver because of his impeccable qualifications and willingness to

serve at a reasonable rate.

        Mr. Matson’s nearly 35-year legal career has spanned the areas of, among others,

receiverships, bankruptcy, debtor/creditor relations, business workouts, and trustee matters. He has

served as both a professional receiver and as counsel to receivers throughout her career. His law

firm, LeClairRyan, has had a diversified civil practice for over 30 years, including corporate and

business law, financial services, commercial real estate and litigation. Accordingly, Mr. Matson is




                                                 -2-
Case 1:18-cv-01262-TSE-TCB Document 3 Filed 10/05/18 Page 3 of 5 PageID# 162



well qualified and equipped to handle being appointed receiver in an effort to track down assets and

administer and manage Receivership Defendants.

       If appointed as receiver, Mr. Matson intends to have significant involvement in all tasks

required to efficiently resolve the issues related to this matter. He also has agreed to a rate of

$300 per hour for himself and to discounted rates for his colleagues. And he has further agreed

to cap all compensation to 30% of the net value of the receivership assets.

       Finally, Mr. Matson has informed us that both he and the firm have no conflict of interest

in this matter, and he is ready, willing, and able to serve as receiver. Indeed, he is currently

coordinating with the Commission staff on this matter so that, if and once appointed, he can

immediately proceed to discharge his duties.

       Therefore, the SEC recommends Bruce H. Matson, who has the capability and experience

necessary for carrying out the tasks that will be required of the receiver and has indicated a

willingness to serve in that capacity. As the SEC indicated previously, it sought expressions of

interest to serve from the additional candidates who also are well qualified to serve as receivers

and, with their respective firms, also have agreed to reasonable fees. Accordingly, if the Court

does not agree with the SEC’s recommendation, we suggest the Court consider either of the two

alternative candidates, Folashade Abiola-Banjac of CliftonLarsonAllen, or A. Cotten Wright of

Grier, Furr & Crisp, whose credentials are attached as Exhibits B and C respectively.

       A proposed Receivership Order is being submitted herewith for the Court’s review and

consideration. Because this Motion is unopposed, a hearing is waived.




                                               -3-
Case 1:18-cv-01262-TSE-TCB Document 3 Filed 10/05/18 Page 4 of 5 PageID# 163




DATED: October 5, 2018                        Respectfully submitted,

                                              SECURITIES AND EXCHANGE COMMISSION

                                              By:    /s/ Nicholas C. Margida
                                                     Nicholas C. Margida (VSB No. 73176)
                                                     Sarah Hall (VSB No. 71084)

                                                     Securities and Exchange Commission
                                                     100 F Street NE
                                                     Washington, DC 20549
                                                     Telephone: (202) 551-8504 (Margida)
                                                     Fax: (202) 772-9282
                                                     Email: margidan@sec.gov
                                                            halls@sec.gov

                                                     Attorneys for Plaintiff




Of Counsel:

Patrick R. Costello (application for admission pro hac vice filed concurrently)
Securities and Exchange Commission
100 F Street NE
Washington, DC 20549




                                               -4-
Case 1:18-cv-01262-TSE-TCB Document 3 Filed 10/05/18 Page 5 of 5 PageID# 164




                                CERTIFICATE OF SERVICE

       I certify that on October 5, 2018, I caused to be served the foregoing PLAINTIFF’S

UNOPPOSED EMERGENCY MOTION FOR APPOINTMENT OF RECEIVER either by (i)

using the CM/ECF system, which will send notification of such filing to counsel for Defendants

at the following addresses; or (ii) sending via electronic mail to those counsel not yet registered

on the CM/ECF system at the following addresses:


       David Schertler
       Danny C. Onorato
       Hilary Holt LoCicero
       Schertler & Onorato, LLP
       901 New York Avenue, N.W., Suite 500
       Washington, DC 20001
       Dschertler@schertlerlaw.com
       Donorato@schertlerlaw.com
       HLoCicero@schertlerlaw.com

       Counsel for Defendants and for Relief Defendants Kiddar Homebuilding Fund I LLC;
       Melbourne Retreat LLC; Kiddar Mass Ave LLC; Kiddar Ridgeview LLC; ESA Emerson
       LLC; ESA Highwood LLC; and Kiddar AQ LLC a/k/a Kiddar Aquicore LLC

       Counsel for Defendant Todd Elliott Hitt in his capacity as registered agent for Relief
       Defendant Kiddar Herndon Station LLC



                                                            /s/ Nicholas C. Margida
                                                            Nicholas C. Margida
